Citation Nr: 0830666	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1. Entitlement to service connection for a disability 
manifested by shortness of breath.

2. Entitlement to service connection for claustrophobia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to May 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that denied the veteran's claims of 
entitlement to service connection for shortness of breath and 
claustrophobia.  The veteran perfected a timely appeal of 
these determinations to the Board.

In July 2008, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The Board notes that it received new evidence in July 2008 in 
the form of a letter supporting a diagnosis of 
claustrophobia.  However, as the evidence is only pertinent 
to the veteran's claustrophobia claim, which, as explained 
below, has been withdrawn, the Board may decide the instant 
matter without referring such evidence to the RO for initial 
review.  See 38 C.F.R. § 20.1304(c) (2007). 

During his July 2008 Board hearing, the veteran indicated 
that he wished to claim disability benefits for chronic 
obstructive pulmonary disease (COPD).  The RO has not yet 
addressed the issue of entitlement to service connection for 
COPD.  Therefore, the matter is referred to the RO for the 
appropriate action.





FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, the 
veteran withdrew on the record his Substantive Appeal 
concerning the issue of entitlement to service connection for 
claustrophobia.

2. A disability manifested by shortness of breath did not 
begin in service, and there is no medical nexus between any 
claimed in-service radiation exposure and any current 
disability manifested by shortness of breath.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the issue of entitlement to service 
connection for claustrophobia have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2. A disability manifested by shortness of breath was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the appellant withdrew the claim of entitlement to 
service connection for claustrophobia on the record at his 
July 2008 hearing.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration regarding 
this claim.  Therefore, the Board does not have jurisdiction 
to review this claim, and it is dismissed.

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

In this regard, a May 2006 letter to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, a disability rating, and an effective date, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, post-
service private medical treatment records, the veteran's 
testimony at his July 2008 Board hearing, and written 
statements from the veteran.

The Board notes that although chest X-ray results were noted 
on the veteran's April 1956 separation examination, the X-ray 
report is not of record.  Both the veteran and VA have 
repeatedly made unsuccessful attempts to obtain such records.  
In an August 2006 letter, the National Personnel Record 
Center (NPRC) indicated that the veteran's X-ray report was 
not in its files, and that, if the record was in the 
possession of the NPRC on July 12, 1973, it may have been 
destroyed by fire.

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

III. Service Connection

The veteran argues that he is entitled to service connection 
for a disability manifested by shortness of breath.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The Board notes that where, as here, the claimant's service 
medical records have been destroyed or lost, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). 

The Board also notes the legal mechanisms for establishing 
presumptive service connection for a disability resulting 
from in-service radiation exposure.  However, as this case 
does not involve a claim for cancer or any specified disease 
listed either under 38 C.F.R. § 3.309(d) or under 38 C.F.R. 
§ 3.311 as a "radiogenic disease," the provisions of 
presumptive service connection under those sections are not 
applicable.  See 38 C.F.R. §§ 3.309(d), 3.311.

In the instant case, service medical records reflect 
treatment for primary atypical pneumonia of the right lower 
lobe in August and September 1952.  On April 1956 separation 
examination, the veteran was noted to have had a normal 
clinical evaluation of the lungs and chest, and no shortness 
of breath or other lung problems were noted.  It was also 
noted on separation examination that April 1956 chest X-rays 
were normal.  

The veteran's Report of Separation from the Armed Forces of 
the United States indicates that his specialty in service was 
Fire Control Systems Mechanic.

Private medical treatment records dated from January 1988 to 
August 1988 indicate findings of scarring at the base of the 
left lung.  January 1988 X-rays indicate probable chronic 
plural and parenchymal changes on the left which were mild.  
An August 1988 examination report indicates a conclusion of 
no definitely significant abnormality and some linear 
scarring at the base of the left lung, and it was noted that 
a local plural prominence along the left lateral chest wall 
was probably a variation of normal.

An October 1988 letter from the veteran's private doctor, Dr. 
J., indicates that the veteran had been a patient since 
January 1988, that he was seen for an initial physical 
examination and on routine chest X-ray was noted to have had 
a mass in the left pleura, and that a complete pulmonary 
function test was obtained and revealed a mild chest 
restriction.  It was noted that a CAT scan of the chest was 
obtained in August 1988, which revealed minimal thickening of 
the left postrolateral mid pleura, with no associated 
calcifications or changes in the boney structure, and that 
the overall impression was consistent with scar tissue.  Dr. 
J. stated that it was his impression that the veteran had 
scar tissue of the left pleura with an associated mild chest 
restriction consistent with a prior infection or inhalation 
of chemicals.  Dr. J. also stated that he felt that the 
veteran did indeed have a mild disability which limited his 
activity and would be life long.

May 2007 VA medical treatment notes indicate that the veteran 
reported having many years of shortness of breath, and that 
he used to smoke one pack per day for 30 years but quit when 
he was in his 40s.  On examination, the veteran was noted to 
have had decreased air movement.  The veteran was assessed as 
having a shortness of breath, and it was noted that an August 
2006 stress test was negative for ischemia.

At his July 2008 hearing, the veteran testified that while in 
the service he was a radar technician.  He testified that 
during one incident, he was standing in front of a large 
radio antenna when it was turned on, and that he felt sick 
after but did not go to sick call.  He testified that after 
the incident he ran out of breath more easily, but that it 
was not until 1988 that he went to a doctor and found out 
that his left lung had scar tissue on it.  He also testified 
that he tried to track down an X-ray from his period of 
service, but that it was destroyed.  He furthermore stated 
that he was in front of equipment that emitted radiation 
waves every day while in service.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a disability manifested by shortness of 
breath.

First, the record does not reflect that a disability 
manifested by shortness of breath began in service.  While 
service medical records reflect treatment for primary 
atypical pneumonia of the right lower lobe in August and 
September 1952, there is no indication in the service medical 
records of a chronic disability related to shortness of 
breath.  On April 1956 separation examination, the veteran 
was noted to have had a normal clinical evaluation of the 
lungs and chest, no shortness of breath or other lung 
problems were noted, and it was noted that April 1956 chest 
X-rays were normal.  Also, although the veteran asserts that 
he has had shortness of breath from the time of his period of 
service, the post-service medical record is negative for any 
complaints of or treatment for a disability manifested by 
shortness of breath or any condition related to the lungs 
until January 1988, which is more than 20 years after the 
veteran's period of service.  Moreover, on January 1988 
examination, the veteran did not complain of shortness of 
breath, but rather was seen for an initial physical 
examination and on routine chest X-ray was noted to have had 
a mass in the left pleura; only then was a complete pulmonary 
function test obtained, which revealed a mild chest 
restriction.

Second, even assuming that the veteran was exposed to 
radiation waves in service as he asserts, there is no medical 
evidence of record indicating a nexus between any such 
exposure and any current disability manifested by shortness 
of breath.  The Board notes the October 1988 letter from Dr. 
J. stating that it was his impression that the veteran had 
scar tissue of the left pleura with an associated mild chest 
restriction consistent with a prior infection or inhalation 
of chemicals.  However, there is no medical opinion or other 
competent medical evidence of record linking any exposure to 
radiation waves with any current lung disability.  The only 
evidence of any such link is the assertion of the veteran, 
who is not competent to provide opinions that require medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran and VA have made repeated 
unsuccessful attempts to obtain the chest X-ray results that 
were noted on the veteran's April 1956 separation 
examination.  As the record appears to have been lost or 
destroyed, the Board acknowledges its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt.

However, again, it was noted on separation examination that 
April 1956 chest X-rays were normal, there is no indication 
in the service medical records of any shortness of breath or 
lung problems aside from the veteran's treatment for right 
lower lobe pneumonia in 1952, and the veteran was noted to 
have had a normal clinical evaluation of the lungs and chest, 
with no shortness of breath or other lung problems noted, on 
April 1956 separation examination.  Moreover, there is no 
post-service medical evidence or other post-service evidence 
of any disability manifested by shortness of breath until 
more than 20 years after the veteran's period of service.  
Even considering its heightened duty to consider the benefit 
of the doubt, the record as a whole, including the notation 
on April 1956 separation examination that chest X-rays were 
normal, weighs heavily against the veteran's claim that a 
lung disability was incurred in service.

Accordingly, service connection is not warranted for a 
disability manifested by shortness of breath.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.









ORDER

1. Entitlement to service connection for a disability 
manifested by shortness of breath is denied.

2. The issue of entitlement to service connection for 
claustrophobia is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


